Case 0:19-cv-61787-RKA Document 1 Entered on FLSD Docket 07/17/2019 Page 1 of 13



                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

    JAMES EVERETT SHELTON,                             Case No.
    individually and on behalf of all others
    similarly situated,

                        Plaintiff,                     CLASS ACTION

                            v.

    RAPID RESPONSE MONITORING
    SERVICES INCORPORATED., a New York
    company, and FIVE DIAMOND SECURITY,
    LLC, a Florida company,

                       Defendants.

             CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL

        Plaintiff James Everett Shelton brings this class action under the Telephone Consumer

 Protection Act against Defendants Rapid Response Monitoring Incorporated (“Rapid Response”) and

 Five Diamond Security, LLC (“Five Diamond”) (collectively referred to as “Defendants”), to stop

 Defendants from making unauthorized pre-recorded voice message calls promoting the Defendant’s

 home alarm services, and to obtain redress for all persons similarly injured by its conduct. Plaintiff

 alleges as follows upon personal knowledge as to himself and his own acts and experiences, and, as

 to all other matters, upon information and belief, including investigation conducted by his attorneys.

                                     NATURE OF THE ACTION

        1.      This case is brought to enforce the consumer-privacy provisions of the Telephone

 Consumer Protection Act (“TCPA”), 47 U.S.C. § 227, a federal statute enacted in 1991 in response

 to widespread public outrage about the proliferation of intrusive, nuisance telemarketing practices.

 See Mims v. Arrow Fin. Servs., LLC, 132 S. Ct. 740, 745 (2012). It challenges Defendants’ practice

 of making unauthorized pre-recorded voice message calls to consumers promoting Defendants’ home


                                                  1
Case 0:19-cv-61787-RKA Document 1 Entered on FLSD Docket 07/17/2019 Page 2 of 13



 alarm services.

        2.         These calls were made pursuant to an arrangement with an Authorized Dealer for

 Rapid Response.

        3.         Mr. Shelton and putative class members never consented to receive these calls.

 Because telemarketing campaigns generally place calls to hundreds of thousands or even millions of

 potential customers en masse, Mr. Shelton brings this action on behalf of a proposed nationwide class

 of other persons who received illegal telemarketing calls from or on behalf of Five Diamond for

 Defendants. Plaintiff also seeks an injunction requiring Defendants to cease making pre-recorded

 voice message calls to consumers.

        4.         A class action is the best means of obtaining redress for the Defendants’ wide-scale

 illegal telemarketing and is consistent both with the private right of action afforded by the TCPA and

 the fairness and efficiency goals of Rule 23 of the Federal Rules of Civil Procedure.

                                                      PARTIES

        5.         Plaintiff Shelton is, and at all times relevant to the allegations in the complaint was, a

 Pennsylvania resident.

        6.         Defendant Five Diamond Security, LLC is a Florida limited liability company with

 its principal place of business at 631 East Atlantic Blvd., Pompano Beach, FL 33060.

        7.         Defendant Rapid Response Monitoring Incorporated is a New York corporation with

 its principal place of business at 400 West Division Street in Syracuse, NY 13204. Rapid Response

 transacts business in this District, including signing its Authorized Dealer agreement with Five

 Diamond Security and servicing home alarm contracts. In fact, Rapid Response Monitoring

 Incorporated is registered to do business in Florida and has a registered agent of Robert Kuenzler,

 3907 N Federal Hwy, Suite 270, Pompano Beach, FL 33064.



                                                      2
Case 0:19-cv-61787-RKA Document 1 Entered on FLSD Docket 07/17/2019 Page 3 of 13



                                         JURISDICTION & VENUE

        8.    This Court has federal question subject matter jurisdiction over this action pursuant to

 28 U.S.C. § 1331, as the action arises under the TCPA.

        9.    The Court has personal jurisdiction over Defendants because of their registration with

 the State of Florida, by the fact that they regularly transact business in Florida, and because of their

 involvement in an illegal telemarketing scheme involving calls from and into Florida.

        10. Venue is proper under 28 U.S.C. § 1391(b)(1) because a substantial part of the events or

 omissions giving rise to the claim occurred in this District, as the automated calls were commissioned

 from this District and because the Defendant Five Diamond resides in this District.

                                           TCPA BACKGROUND

        11. In 1991, Congress enacted the TCPA to regulate the explosive growth of the

 telemarketing industry. In so doing, Congress recognized that “[u]nrestricted telemarketing . . . can

 be an intrusive invasion of privacy [.]” Telephone Consumer Protection Act of 1991, Pub. L. No.

 102-243, § 2(5) (1991) (codified at 47 U.S.C. § 227).

 The TCPA Prohibits Automated Telemarketing Calls to Cellular Telephones

        12. The TCPA makes it unlawful “to make any call (other than a call made for emergency

 purposes or made with the prior express consent of the called party) using an automatic telephone

 dialing system or an artificial or prerecorded voice … to any telephone number assigned to a …

 cellular telephone service.” See 47 U.S.C. § 227(b)(1)(A)(iii). The TCPA provides a private cause

 of action to persons who receive calls in violation of 47 U.S.C. § 227(b)(1)(A). See 47 U.S.C. §

 227(b)(3).

        13. According to findings by the Federal Communication Commission (“FCC”), the agency

 Congress vested with authority to issue regulations implementing the TCPA, such calls are prohibited

 because, as Congress found, automated or prerecorded telephone calls are a greater nuisance and

                                                   3
Case 0:19-cv-61787-RKA Document 1 Entered on FLSD Docket 07/17/2019 Page 4 of 13



 invasion of privacy than live solicitation calls, and such calls can be costly and inconvenient.

         14. The FCC also recognized that “wireless customers are charged for incoming calls

 whether they pay in advance or after the minutes are used.”            In re Rules and Regulations

 Implementing the Tel. Consumer Prot. Act of 1991, CG Docket No. 02-278, Report and Order, 18

 F.C.C. Rcd. 14014, 14115 ¶ 165 (2003).

         15. In 2013, the FCC required prior express written consent for all autodialed or prerecorded

 telemarketing calls (“robocalls”) to wireless numbers and residential lines. Specifically, it ordered

 that:

         [A] consumer’s written consent to receive telemarketing robocalls must be signed and
         be sufficient to show that the consumer: (1) received “clear and conspicuous
         disclosure” of the consequences of providing the requested consent, i.e., that the
         consumer will receive future calls that deliver prerecorded messages by or on behalf
         of a specific seller; and (2) having received this information, agrees unambiguously
         to receive such calls at a telephone number the consumer designates.[] In addition, the
         written agreement must be obtained “without requiring, directly or indirectly, that the
         agreement be executed as a condition of purchasing any good or service.[]”

 In the Matter of Rules & Regulations Implementing the Tel. Consumer Prot. Act of 1991, 27 F.C.C.

 Rcd. 1830, 1844 (2012) (footnotes omitted).

 The Growing Problem of Automated Telemarketing

         16.    “Robocalls and telemarketing calls are currently the number one source of consumer

 complaints at the FCC.” Tom Wheeler, Cutting Off Robocalls (July 22, 2016),

 https://www.fcc.gov/news-events/blog/2016/07/22/cutting-robocalls (statement of FCC chairman).

         17.    “The FTC receives more complaints about unwanted calls than all other complaints

 combined.” Staff of the Federal Trade Commission’s Bureau of Consumer Protection, In re Rules

 and Regulations Implementing the Telephone Consumer Protection Act of 1991, Notice of

 Proposed Rulemaking, CG Docket No. 02-278, at 2 (2016),

 https://www.ftc.gov/system/files/documents/advocacy_documents/commentstaff-ftc-bureau-

                                                   4
Case 0:19-cv-61787-RKA Document 1 Entered on FLSD Docket 07/17/2019 Page 5 of 13



 consumer-protection-federal-communications-commission-

 rulesregulations/160616robocallscomment.pdf.

        18.     The New York Times reported on the skyrocketing number of robocall complaints

 and widespread outrage about illegal telemarketing. Tara Siegel Bernard, Yes, It’s Bad. Robocalls,

 and Their Scams, Are Surging, N.Y. Times (May 6, 2018),

 https://www.nytimes.com/2018/05/06/your-money/robocalls-riseillegal.html; see also Katherine

 Bindley, Why Are There So Many Robocalls? Here’s What You Can Do About Them, Wall St. J.

 (July 4, 2018), https://www.wsj.com/articles/why-there-are-so-manyrobocalls-heres-what-you-can-

 do-about-them-1530610203.

        19.     Industry data shows that the number of robocalls made each month increased from

 831 million in September 2015 to 4.7 billion in December 2018—a 466% increase in three years.

        20.     According to online robocall tracking service “YouMail,” 5.2 billion robocalls were

 placed in March 2019 at a rate of 168.8 million per day. www.robocallindex.com (last visited May

 3, 2019). YouMail estimates that 2019 robocall totals will exceed 60 billion. See id.

        21.     The FCC also has received an increasing number of complaints about unwanted

 calls, with 150,000 complaints in 2016, 185,000 complaints in 2017, and 232,000 complaints in

 2018. FCC, Consumer Complaint Data Center, www.fcc.gov/consumer-help-center-data (last

 visited May 3, 2019).

                                       FACTUAL ALLEGATIONS

        22. Rapid Response offers home alarm services.

        23. Rapid Response’s contact with the general public is limited, and it instead relies on a

 series of “Authorized Dealers,” such as Five Diamond to offer its goods and services.

        24. To increase its sales, and as part of a general cold-call based marketing scheme, Five

 Diamond themselves, or through a third party marketing company, markets Defendants’ services

                                                  5
Case 0:19-cv-61787-RKA Document 1 Entered on FLSD Docket 07/17/2019 Page 6 of 13



 using pre-recorded voice message calls to consumers.

 The Call to Mr. Shelton

         25. Plaintiff Shelton is a “person” as defined by 47 U.S.C. § 153(39).

         26. Mr. Shelton’s telephone number, (484) 626-XXXX, is registered to a cellular telephone

 service.

         27. Mr. Shelton was called by Five Diamond, or a party marketing on its behalf, on June 3,

 2019.

         28. When Mr. Shelton answered the call, there was a significant pause.

         29. This pause is a telltale sign of a predictive dialer.

         30. The pause signifies the algorithm of the predictive dialer operating. The predictive dialer

 dials thousands of numbers at once, and only transfers the call to a live agent once a human being is

 on the line.

         31. As a result, the telemarketing activity shifts the burden of wasted time to call recipients.

         32. A predictive dialer is an ATDS as that term is defined by the TCPA.

         33. Eventually, a pre-recorded message began to play:

                        I wanted to let you know that you do qualify for the system, and I'm going to
                        go ahead and get the home security expert on the line with us now. Would that
                        be okay?

         34. However, the company was not identified in the pre-recorded message, so Mr. Shelton

 investigated the call and confirmed that it was a recorded voice calling him.

         35. When the call connected with a live individual, the Plaintiff spoke with “Maurice,”

 who received an offer for home security and was going to be transferred to Five Diamond’s

 “validation officer” when the call disconnected.

         36. Less than a minute after the call disconnected, the Plaintiff received a call from

 “Ignasia” at Five Diamond, who confirmed that the Plaintiff had spoken with “Maurice.”

                                                    6
Case 0:19-cv-61787-RKA Document 1 Entered on FLSD Docket 07/17/2019 Page 7 of 13



        37. Eventually, the Plaintiff received an e-mail from Five Diamond confirming that they

 were promoting Rapid Response’s services.

        38. The e-mail, entitled “Home Security Info,” stated:

                Hey James,

                I just wanted to send you the information that you requested. There are two links
                below. One is for the alarm which would include 3 Doors, 1 Moon Detector, and 1
                KeyFob. You can add additional features to your alarm such as smoke detectors,
                carbon monoxide detectors, or indoor/outdoor cameras if you're interested. The
                second link is for Rapid Response, the company that handles all of the monitoring for
                your system in case of any emergencies. The only thing that you would be responsible
                for at the me of installation is your first monthly payment of $44.99 by check or
                credit/debit card. If you have any questions or concerns please let me know. Thank
                you!

                https://safeguardssinc.com/

                https://www.rrms.com/

                Tom Brighton
                Five Diamond Home Security
                Phone (954) 803-3806
                Fax (800) 481-4129
                tom@fivediamondsecurity.com

        39. Plaintiff and the other call recipients were harmed by these calls. They were

 temporarily deprived of legitimate use of their phones because the phone line was tied up during

 the telemarketing calls and their privacy was improperly invaded. Moreover, these calls injured

 Plaintiff and the other call recipients because they were frustrating, obnoxious, annoying, and a

 nuisance, and disturbed the solitude of Plaintiff and the class.

               DEFENDANTS’ LIABILITY FOR FIVE DIAMOND’S CONDUCT

        40.     For more than twenty years, the FCC has explained that its “rules generally establish

 that the party on whose behalf a solicitation is made bears ultimate responsibility for any violations.”

 In re Rules & Regulations Implementing the TCPA, CC Docket No. 92-90, Memorandum Opinion

 and Order, 10 FCC Rcd 12391, 12397 (¶ 13) (1995).

                                                    7
Case 0:19-cv-61787-RKA Document 1 Entered on FLSD Docket 07/17/2019 Page 8 of 13



        41.     In its January 4, 2008 ruling, the FCC likewise held that a company on whose behalf

 a telephone call is made bears the responsibility for any violations. Id. (specifically recognizing

 “on behalf of” liability in the context of an autodialed or prerecorded message call sent to a

 consumer by a third party on another entity’s behalf under 47 U.S.C. § 227(b)).

        42.     In fact, the Federal Communication Commission has instructed that sellers such as

 Rapid Response may not avoid liability by outsourcing telemarketing to third parties, such as Five

 Diamond:

        [A]llowing the seller to avoid potential liability by outsourcing its telemarketing
        activities to unsupervised third parties would leave consumers in many cases without
        an effective remedy for telemarketing intrusions. This would particularly be so if the
        telemarketers were judgment proof, unidentifiable, or located outside the United
        States, as is often the case. Even where third-party telemarketers are identifiable,
        solvent, and amenable to judgment limiting liability to the telemarketer that physically
        places the call would make enforcement in many cases substantially more expensive
        and less efficient, since consumers (or law enforcement agencies) would be required
        to sue each marketer separately in order to obtain effective relief. As the FTC noted,
        because “[s]ellers may have thousands of ‘independent’ marketers, suing one or a few
        of them is unlikely to make a substantive difference for consumer privacy.”

 May 2013 FCC Ruling, 28 FCC Rcd at 6588 (¶ 37) (internal citations omitted).

        43.     On May 9, 2013, the FCC released a Declaratory Ruling holding that a corporation

 or other entity that contracts out its telephone marketing “may be held vicariously liable under

 federal common law principles of agency for violations of either section 227(b) or section 227(c)

 that are committed by third-party telemarketers.” 1

        44.     Rapid Response is liable for Five Diamond telemarketing calls, as it explicitly hired

 Five Diamond to bring in new customers and knows it does so through telemarketing.

        45.     In fact, through being able to complete a sale for Rapid Response, Five Diamond

 can bind Rapid Response in contract, a hallmark of agency.


                                               8
 1
       In re Joint Petition Filed by DISH Network, LLC et al. for Declaratory Ruling Concerning
 the TCPA Rules, 28 FCC Rcd 6574, 6574 (¶ 1) (2013) (“May 2013 FCC Ruling”).
Case 0:19-cv-61787-RKA Document 1 Entered on FLSD Docket 07/17/2019 Page 9 of 13



        46.     Rapid Response knew (or reasonably should have known) that Five Diamond was

 violating the TCPA on its behalf and failed to take effective steps within its power to force the

 telemarketer to cease that conduct.

        47.     Any reasonable seller that accepts telemarketing call leads from lead generators

 would, and indeed must, investigate to ensure that those calls were made in compliance with TCPA

 rules and regulations.

        48.     Finally, the May 2013 FCC Ruling states that called parties may obtain “evidence of

 these kinds of relationships . . . through discovery, if they are not independently privy to such

 information.” Id. at 6592-593 (¶ 46). Evidence of circumstances pointing to apparent authority on

 behalf of the telemarketer “should be sufficient to place upon the seller the burden of demonstrating

 that a reasonable consumer would not sensibly assume that the telemarketer was acting as the

 seller’s authorized agent.” Id. at 6593 (¶ 46).

                                  CLASS ACTION ALLEGATIONS

        49. Accordingly, Plaintiff brings this action pursuant to Federal Rule of Civil Procedure

 23(b)(2) and Rule 23(b)(3) on behalf of himself and all others similarly situated and seeks

 certification of the following Class:

          TCPA Class: All persons to whom, on or after four years prior to the filing of the
          initial complaint in this action, (1) received a pre-recorded voice message call, (2)
          made by or on behalf of Defendants, (3) regarding Defendants’ home security
          services, and for whom (4) Defendants do not claim to have obtained prior express written
          consent, or claim to have obtained prior express written consent in the same manner
          they claim to have obtained prior express written consent from Plaintiff.

        50. The following individuals are excluded from the Class: (1) any Judge or Magistrate

 presiding over this action and members of their families; (2) Defendants, their subsidiaries, parents,

 successors, predecessors, and any entity in which Defendants or their parents have a controlling

 interest and their current or former employees, officers and directors; (3) Plaintiff’s attorneys; (4)


                                                     9
Case 0:19-cv-61787-RKA Document 1 Entered on FLSD Docket 07/17/2019 Page 10 of 13



 persons who properly execute and file a timely request for exclusion from the Class; (5) the legal

 representatives, successors or assigns of any such excluded persons; and (6) persons whose claims

 against Defendants have been fully and finally adjudicated and/or released. Plaintiff anticipates the

 need to amend the class definitions following appropriate discovery.

        51. Numerosity: The exact size of the Class is unknown and unavailable to Plaintiff at this

 time, but it is clear that individual joinder is impracticable. On information and belief, Defendants

 made unsolicited prerecorded voice message calls to thousands of individuals who fall into the Class

 definition. Class membership can be easily determined from Defendants’ records.

        52. Typicality: Plaintiff’s claims are typical of the claims of the other members of the Class.

 Plaintiff is a member of the Class, and if Defendants violated the TCPA with respect to Plaintiff, then

 it violated the TCPA with respect to the other members of the Class. Plaintiff and the Class sustained

 the same damages as a result of Defendants’ uniform wrongful conduct.

        53. Commonality and Predominance: There are many questions of law and fact common

 to the claims of Plaintiff and the Class, and those questions predominate over any questions that may

 affect individual members of the Class. Common questions for the Class include, but are not

 necessarily limited to the following:

                 a)      How Defendants gathered, compiled, or obtained the telephone numbers of
                         Plaintiff and the TCPA Class;

                 b)      Whether the calls were made for the purpose of marketing
                         Defendants’ products and/or services;

                 c)      Whether the calls were made using an ATDS and/or pre-recorded or
                         artificial voice message;

                 d)      Whether Defendants made some or all of the calls without the prior
                         express written consent of Plaintiff and the TCPA Class;

                 e)      Whether Defendants’ conduct was willful and knowing such that Plaintiff
                         and the TCPA Class are entitled to treble damages.


                                                   10
Case 0:19-cv-61787-RKA Document 1 Entered on FLSD Docket 07/17/2019 Page 11 of 13



         54. Adequate Representation: Plaintiff will fairly and adequately represent and protect the

 interests of the Class and has retained counsel competent and experienced in complex class actions.

 Plaintiff has no interest antagonistic to those of the Class, and Defendants have no defenses unique

 to Plaintiff.

         55.     Policies Generally Applicable to the Class: This class action is appropriate for

 certification because Defendants have acted or refused to act on grounds generally applicable to the

 Class, thereby requiring the Court’s imposition of uniform relief to ensure compatible standards of

 conduct toward the members of the Class, and making final injunctive relief appropriate with respect

 to the Class. Defendants’ practices challenged herein apply to and affect the members of the Class

 uniformly, and Plaintiff’s challenge of those practices hinges on Defendants’ conduct with respect to

 the Class, not on facts or law applicable only to Plaintiff.

         56.      Superiority: This case is also appropriate for class certification because class

 proceedings are superior to all other available methods for the fair and efficient adjudication of this

 controversy given that joinder of all parties is impracticable. The damages suffered by the individual

 members of the Class will likely be relatively small, especially given the burden and expense of

 individual prosecution of the complex litigation necessitated by Defendants’ actions. Thus, it would

 be virtually impossible for the individual members of the Class to obtain effective relief from

 Defendants’ misconduct. Even if members of the Class could sustain such individual litigation, it

 would still not be preferable to a class action, because individual litigation would increase the delay

 and expense to all parties due to the complex legal and factual controversies presented in this case.

 By contrast, a class action presents far fewer management difficulties and provides the benefits of

 single adjudication, economy of scale, and comprehensive supervision by a single court.




                                                    11
Case 0:19-cv-61787-RKA Document 1 Entered on FLSD Docket 07/17/2019 Page 12 of 13



                                  FIRST CAUSE OF ACTION
                                   Violation of 47 U.S.C. § 227
                            (On Behalf of Plaintiff and the TCPA Class)
        57. Plaintiff repeats and realleges the allegations of paragraphs 1 through 56 of this

 complaint and incorporates them by reference.

        58. Defendants and/or their agents made unsolicited calls to Plaintiff and the other members

 of the TCPA Class using a pre-recorded voice message and/or ATDS.

        59. Defendants made these pre-recorded voice message and/or autodialed calls en masse

 without the consent of Plaintiff and the other members of the TCPA Class.

        60. Defendants’ conduct was negligent, or willful or knowing.

        61. Defendants have, therefore, violated 47 U.S.C. § 227(b)(1). As a result of Defendants’

 conduct, Plaintiff and the other members of the TCPA Class are each entitled to a minimum of $500

 in damages, and up to $1,500 in damages, for each violation.

        62. Plaintiff and members of the putative Class are also entitled to and do seek injunctive

 relief prohibiting Defendants and/or its affiliates, agents, and/or other persons or entities acting on

 Defendants’ behalf from violating the TCPA, 47 U.S.C. § 227, by making calls, except for emergency

 purposes, to any cellular telephone numbers using an artificial or prerecorded voice in the future.


                                             Relief Sought

        WHEREFORE, for himself and all class members, Plaintiff requests the following relief:

        A.      Because of Defendants’ violations of the TCPA, Plaintiff Shelton seeks for himself

 and the other putative Class members $500 in statutory damages per violation or—where such

 regulations were willfully or knowingly violated—up to $1,500 per violation, pursuant to 47 U.S.C.

 § 227(b)(3).

        B.      Plaintiff and members of the Class are also entitled to and do seek injunctive relief

 prohibiting Defendants and/or its affiliates, agents, and/or other persons or entities acting on

 Defendants’ behalf from violating the TCPA, 47 U.S.C. § 227, by making calls, except for
                                                   12
Case 0:19-cv-61787-RKA Document 1 Entered on FLSD Docket 07/17/2019 Page 13 of 13



 emergency purposes, to any cellular telephone numbers using an ATDS and/or artificial or

 prerecorded voice in the future.

        C.      An order certifying this action to be a proper class action under Federal Rule of

 Civil Procedure 23, establishing any appropriate classes the Court deems appropriate, finding that

 Plaintiff is a proper representative of the Class, and appointing the lawyers and law firms

 representing Plaintiff as counsel for the Class; and

        D.      Such other relief as the Court deems just and proper.

                                       JURY TRIAL DEMAND

        Plaintiff Shelton requests a jury trial.

        Dated: July 17, 2019.

                                                   /s/ Avi Kaufman
                                                   Avi R. Kaufman (FL Bar no. 84382)
                                                   kaufman@kaufmanpa.com
                                                   Rachel E. Kaufman (FL Bar no. 87406)
                                                   rachel@kaufmanpa.com
                                                   KAUFMAN P.A.
                                                   400 NW 26th Street
                                                   Miami, FL 33127
                                                   Telephone: (305) 469-5881

                                                   Counsel for Plaintiff James Everett Shelton
                                                   and all others similarly situated




                                                       13
